DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claims 2. 9 and 15 of U.S. Patent Application No. 17/688,499 (‘499 application) are non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 2, 9/11 and 15/17, respectively, of U.S. Patent No. 11,270,449 (‘449 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 11,270,449
Reference Claim
U.S. Patent Application No. 17/688,499 Conflicting Claim
Claim 2.  A computer implemented method for identifying locations in photographs using topographic techniques, comprising: 
     receiving an image 
taken from a single perspective;
     in response to receiving the image, generating a depth map of the image;  
     removing non-geographic features from the depth map; 
     generating a topographic map based on the depth map; 
     modifying the topographic map to represent each pixel by height differential; and 
      comparing the modified topographic map to a modified global topographic map to determine a location of the image,
     wherein the image is an outdoor scene wherein the location of the image is unknown.   
Claim 2.  A computer implemented method for identifying locations in photographs using topographic techniques, comprising:
      receiving an image;

       in response to receiving the image, generating a depth map of the image;


     generating a topographic map based on the depth map; and



    comparing the topographic 
map to a global topographic map to determine a location of the image;

     wherein the image is an outdoor scene wherein the location of the image is
unknown.
Claim 9.  A system for identifying locations in photographs using topographic techniques, comprising: 
      a) at least one processor; 
      b) at least one input device; and at least one storage device storing processor-executable instructions which, when executed by the at least one processor, perform a method including:   
     receiving an image taken from a single perspective; 
     in response to receiving the image, generating a depth map of the image;    
     removing non-geographic features from the depth map; 
     generating a topographic map based on the depth map; 
     modifying the topographic map to represent each pixel by height differential; 
     and comparing the modified topographic map to a modified global topographic map to determine a location of the image;
      wherein the image is an outdoor scene wherein the location of the image is unknown; 
      wherein non-geographic features are identified as small groups of pixels at a 
same height and distance on the depth map [Claim11].
Claim 9.  A system for identifying locations in photographs using topographic techniques, comprising:
      a) at least one processor;
      b) at least one input device; and
least one storage device storing processor-executable instructions which,
when executed by the at least one processor, perform a method including:
     receiving an image taken from a single perspective;
     in response to receiving the image, generating a depth map of the image;


     generating a topographic map based on the depth map; and


      and comparing the topographic map to a global 

topographic map to determine a location of the image;
      wherein the image is an outdoor scene wherein the location of the image is
unknown; and
     wherein non-geographic features are identified as small groups of pixels at a same height and distance on the depth map.
Claim 16.  A non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for identifying locations in photographs using topographic techniques, comprising:    
     receiving an image 
taken from a single perspective; 
     in response to receiving the image, generating a depth map of the image;    
      removing non-geographic features from the depth map; 
     generating a topographic map based on the depth map; 
       modifying the topographic map to represent each pixel by height differential; and 
     comparing the modified topographic map to a modified global topographic map to determine a location of the image;
      wherein the image is an outdoor scene wherein the location of the image is
unknown; 
      wherein the depth map identifies for each pixels of the image, a height and distance from a cameara lens of a camera that captures the image [Claim 17].
Claim 15.  A non-transitory computer readable medium for storing computer instructions that, when executed by at least one processor causes the at least one processor to perform a method for identifying locations in photographs using topographic techniques, comprising:
     receiving an image;

     in response to receiving the image, generating a depth map of the image;


     generating a topographic map based on the depth map; and




     comparing the topographic 
map to a modified global topographic map 
to determine a location of the image;
      wherein the image is an outdoor scene wherein the location of the image is
unknown; and
     wherein the depth map identifies for each pixels of the image, a height and
distance from a camera lens of a camera that captures the image.




	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim; and the italicize-underlined bold print portions of the claims are obvious variations of one another.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim. 
 	Thus, in view of the table shown above and the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosures of '449 patent that provide support for the patent claims also provide support for the minor differences in the limitations of the claims of the ‘499 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Allowable Subject Matter
Claims 3-8, 10-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/             12/17/2022
Primary Examiner         AU2644